Title: John Hartwell Cocke to James Madison, 12 October 1827
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bremo
                                
                                Octo. 12. 1827
                            
                        
                         
                        Hearing from our Colleague Mr. Johnson, that Doctor Patterson of Phila. had declined being a candidate for
                            our vacant professorship, whose claims to our consideration have hitherto kept me suspended in regard to Dr. Jones, I now
                            hasten to give my assent to the immediate appointment of the latter Gentleman.
                        Mr. Johnson mentions, that he has not consented to release Mr Long from his engagement to us at the end of
                            the present course, but on condition that we could in the mean time procure a fit successor. Upon reflection I am inclined
                            to think this is placing the matter upon a better footing than the unconditional assent, I at first felt disposed to
                            yeild.
                        Is there not full time to avail ourselves of Mr. Longs agency in engaging a scholar from Cambridge or Oxford,
                            as the shortened period of his proposed stay with us, seems to preclude the hope of having one of our Students qualified for the
                            place? With high respect & Esteem, I am Dr. Sir yours truly
                        
                        
                            
                                John H. Cocke
                            
                        
                    